Citation Nr: 1214044	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  11-11 775A	)	DATE
	)
	)


THE ISSUE

Whether a June 7, 2001, decision of the Board of Veterans' Appeals (Board) that granted entitlement to an effective date of May 26, 1992, and no earlier, for the award of a 70 percent evaluation for posttraumatic stress disorder (PTSD) should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The Veteran's claim of entitlement to a 100 percent evaluation for PTSD effective for the period from December 18, 1991, to May 25, 1992, is the subject of a separate decision of the Board.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Moving Party (the Veteran) had active military service from March 1966 to September 1970.

This matter is before the Board as an original action on the motion of the Veteran in which he alleges CUE in a June 7, 2001, Board decision that granted entitlement to an effective date of May 26, 1992, and no earlier, for the award of a 70 percent evaluation for PTSD.

In May 2011, the Veteran testified in a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.  


FINDINGS OF FACT

1.  In a June 7, 2001, decision, the Board granted entitlement to an effective date of May 26, 1992, and no earlier, for the award of a 70 percent evaluation for PTSD.

2.  The correct facts, as they were known at the time of the June 7, 2001, decision were before the Board; the statutory or regulatory provisions extant at the time, were correctly applied; there was a tenable basis for each of the Board's determinations; and the moving party has not alleged any specific error by the Board that would have manifestly changed the outcome of the appeal.


CONCLUSION OF LAW

The June 7, 2001, Board decision that granted entitlement to an effective date of May 26, 1992, and no earlier, for the award of a 70 percent evaluation for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (Court), however, has held that VA's duties to notify and assist contained in the VCAA do not apply to claims of clear and unmistakable error in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

Analysis

In a June 7, 2001, decision, the Board found that the effective date for the award of for the award of a 70 percent evaluation for PTSD was May 26, 1992.  The Veteran alleges that there was CUE in the June 7, 2001, Board decision in that the effective date for the grant of a 70 percent evaluation for PTSD should have been earlier since there was evidence of PTSD as well as his intent to file a claim for service connection for PTSD prior to May 26, 1992.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. 
§§ 20.1400-1411 (2011).  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) (2011).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1) (2011).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2011); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c) (2011); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated. 3 8 C.F.R. § 20.1403(d) (2011).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2011)

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b) (2011).  The Board will, therefore, adjudicate the merits of his claim.

Preliminarily, in a June 7, 2001, decision, the Board determined that an effective date of May 26, 1992, was warranted for the 70 percent evaluation for PTSD.  The Veteran did not appeal that decision and it became final.  38 C.F.R. § 20.1100 (2000).  A final Board decision is subject to revision on the basis of clear and unmistakable error.  38 C.F.R. § 20.1403 (2011).  

At the time of the Board's June 7, 2001, decision, the laws and regulations governing the assignment of the effective date of service connection were essentially the same as now.  In that decision, the Board stated that generally, VA law provides that the effective date of an award of compensation for an original or reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110  (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).  The Board also observed that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim and a formal claim may be deemed to have been filed on the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a) (2000). 

As the Board noted in the June 7, 2001, decision, a May 26, 1992, VA mental health clinic report reflected that the Veteran planned to file a claim for entitlement to compensation benefits for PTSD and the Board construed that as an informal claim.  The RO received the Veteran's formal claim on June 30, 1992, within the one year provision of 38 C.F.R. § 3.155(a).  Although medical records dated prior to May 26, 1992, included diagnoses of PTSD, the Board found that there was no earlier dated report demonstrating an intent to apply for an identified benefit. The Board, accordingly, determined that entitlement to an effective date earlier than May 26, 1992, is not warranted. 

In the June 7, 2001, decision, the Board also observed that in December 2000 the Veteran submitted documents in support of his claim, including a copy of correspondence dated December 18, 1991, which was described as an informal claim for entitlement to a 100 percent rating for PTSD.  Based upon a comprehensive review of the entire record, the Board found no evidence that this document was actually received by VA prior to December 2000.  It was noted that there was a presumption of regularity that all pertinent correspondence received by the RO will be added to the claims file.  The Board further found that the fact the Veteran did not address a PTSD claim in correspondence dated May 1, 1992, and the May 26, 1992, VA mental health clinic report noting that the Veteran planned to file a claim for entitlement to compensation benefits was persuasive evidence that no earlier claim for entitlement to service connection for PTSD had been filed. 

The Board cited to the Court's holding that, in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  The Board also cited to the Court cases holding that the statements of a claimant, standing alone, are not sufficient to rebut the presumption of regularity in RO operations.  See YT v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995). 

The Board also noted that regulations applicable at the time the Veteran filed his claim for entitlement to service connection for PTSD also provided that in a case in which the only compensable service-connected disability was a mental disorder assigned a 70 percent evaluation and such mental disorder precluded the veteran from securing or following a substantially gainful occupation a 100 percent schedular evaluation under the appropriate diagnostic code would be assigned.  See 38 C.F.R. § 4.16(c) (effective prior to November 7, 1996).  The Board found, however, that the Veteran had been awarded a 10 percent disability rating for service-connected chronic low back strain in effect since September 9, 1970. Therefore, in this case, PTSD was not the Veteran's only compensable service-connected disability and 38 C.F.R. § 4.16(c)  was not applicable. 

The Board further observed that while VA law provides that for an increased rating claim an earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, this provision was not applicable in this case because the Veteran's award was based upon an original service connection claim.  But see 38 C.F.R. § 3.400(o)(2) (2000). 

In its June 7, 2001, determination, the Board also addressed the Veteran's contention that an earlier effective date should be provided based upon a Social Security Administration (SSA) finding of disability beginning June 1, 1991.  The Board noted that SSA findings may be pertinent to an adjudication of a claim for VA benefits and that VA has a duty to assist the Veteran in gathering those records; however, SSA decisions are not controlling for VA purposes.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363   (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992); Brown v. Derwinski, 2 Vet. App. 444  (1992). The Board noted that information concerning the Veteran's SSA claim was first submitted in May 1995 and that SSA records were considered in the November 1996 hearing officer's decision and supplemental statement of the case; however, there was no basis in law or fact whereby an earlier effective date may be assigned based upon the SSA determination. 

The Board notes that the Veteran's argument for CUE is essentially the same argument he presented for an earlier effective date at the time of the June 7, 2001, decision.  He contends that there was evidence that he met the criteria for a grant of service connection earlier than the effective date assigned.  As pointed out by the Board in the June 2001 decision, there is no dispute that the medical evidence showed diagnoses of PTSD prior to May 26, 1992.  However, the Board specifically found that there was no demonstration of an intent to apply for an identified benefit prior to May 26, 1992. 

Upon review of the record, the Board finds that the Veteran has not established that any of the correct facts, as they were known at the time, were not before the Board on June 7, 2001, and has not shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.  Notably, at the time of the June 7, 2001, decision, the Board was aware of and addressed the fact that there was medical evidence of PTSD prior to the May 26, 1992.  However, the record, as noted above, did not establish that a claim, either formal or informal, for service connection for had been received prior than May 26, 1992.  Simply put, the record prior to that date did not reflect an intent to file for service connection.  The Board specifically acknowledged that there was a December 18, 1991, record which had been described as an informal claim for entitlement to a 100 percent rating for PTSD.  The Board, based upon a comprehensive review of the entire record, found no evidence that this document was actually received by VA prior to December 2000.  The Board was also aware at that time of the Veteran's SSA benefits and determined that findings of SSA were not a basis to provide an earlier effective date for this case. 

Given the high hurdle apparent in the definition of CUE, that type of error was not committed when the Board failed to assign an effective date earlier than May 26, 1992, for the grant of service connection for PTSD.  

For the foregoing reasons, there was a tenable basis for each of the Board's determinations and the moving party has not alleged any specific error by the Board that would have manifestly changed the outcome of the appeal.  There is therefore no basis for a finding of CUE in the Board's June 7, 2001 decision, and the CUE motion must be dismissed without prejudice to refilling.  The benefit-of-the-doubt rule, see 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102(2011), is inapplicable to this determination.  38 C.F.R. § 20.1411(a).  


ORDER

The Veteran's motion to revise or reverse the June 7, 2001, decision of the Board that granted entitlement to an effective date of May 26, 1992, and no earlier, for the award of a 70 percent evaluation for PTSD, is denied. 




                       ____________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



